COOK, Judge
(concurring in the result):
I rejected the equal protection rationale advanced in the principal opinion in my dissent in United States v. Courtney, 1 M.J. 438, 442 (C.M.A.1976). I reject it again now.
In United States v. Walter, 20 U.S.C.M.A. 367, 371, 43 C.M.R. 207, 211 (1971), the Court held that “an order or regulation which merely enjoins conduct already imposed upon the individual by law is substantially .an order to obey the law and, as such, has no effect” on the limit of punishment otherwise prescribed. Although we are told in note 3 of the principal opinion that Courtney “cannot be seriously read to support such an argument,” I had thought, and publicly said, that “the import of Courtney overrules Walter." See my separate opinion in United States v. Guilbault, 6 M.J. 20, 23 (C.M.A.1978).
In Guilbault, a case in which the specified punishment for the offense was less than that for a violation of a regulation, the Court applied the Walter rule; but it observed that Walter “controls the disposition” because Guilbault had been tried before promulgation of the Courtney opinion, and that opinion had no retroactive effect.1 The Court now applies Walter to a case tried after Courtney in a way indicating that Courtney overruled Walter only as regards an offense carrying a greater penalty than that provided generally for violation of an order. As the District of Columbia now has home rule, I doubt that reference should still be made to its law to ascertain the punishment for an offense of the kind in issue. See my separate opinion in Guilbault. I am also deeply troubled by the one-sidedness of the Court’s fragmentation of the Walter rule. However, I believe the Walter rule is correct in principle, and I agree it applies in this case. I also agree that the error had no perceptible impact upon the sentence adjudged and, therefore, join in affirming the decision of the Court of Military Review.

. 6 M.J. 20, 21 n. 1 (C.M.A.1978).